DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 April 2022 has been entered.
Acknowledgements
This communication is in response to Applicant’s communications filed on 18 March 2022.  Amendments to claim 1 has been entered.  No claims have been added or canceled.  Rejections made under 35 U.S.C. § 112(a) and § 112(b) in the last office action have been withdrawn in view of the Applicant’s remarks/ amendments.  Claims 1- 4 and 8-12 remain pending in this application wherein claims 8-11 were withdrawn from consideration. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Sang Kang (Reg. No. 75,762) on 23 May 2022 at 11:15 a.m. Eastern time.
IN THE CLAIMS
Claims 1 and 3 are amended as follows:
Claim 1. A card payment method through transmission and reception of data between a first mobile communication terminal, which stores information regarding an actual financial card to be used for a payment, and a second mobile communication terminal, which has a payment terminal application (payment terminal app) installed therein for processing a payment based on the actual financial card, the first mobile communication terminal is permitting the second mobile communication terminal to use the actual financial card to make the payment, the card payment method comprising: 
receiving, through the payment terminal app executed by the second mobile communication terminal, a first user input including price information;
transmitting, by the second mobile communication terminal, to a server, a request for payment approval, wherein the request includes an application identification information (app ID) associated with the second mobile communication terminal; 
checking, by the server, a validity of the second mobile communication terminal by using the received app ID;
when the checking of the validity of the second mobile communication terminal is successful, transmitting, by the server, to the second mobile communication terminal, an approval signal;
setting, based on the approval signal, the second mobile communication terminal to be in a card payment standby state for using the payment terminal app;
receiving, by the first mobile communication terminal, a second user input that is a selection of the actual financial card to be used in a transaction, from a number of actual financial cards stored in the first mobile communication terminal, wherein each of the number of actual financial cards is a respective card having a respective invariable card number that is issued by a respective financial institution and is usable for a plurality of transactions;
transmitting, by the first mobile communication terminal, to a card company system, a request for a virtual financial card number corresponding to the actual financial card, wherein the virtual financial card number is usable for only one transaction;
receiving, by the first mobile communication terminal, from the card company system, the virtual financial card number;
receiving, by the second mobile communication terminal in the card payment standby state, from the first mobile communication terminal, via a near field communication (NFC) connection between the second mobile communication terminal and the first mobile communication terminal, virtual financial card information and identification information of the first mobile communication terminal;
receiving, by the server, from the second mobile communication terminal, the price information, the virtual financial card information and the identification information of the first mobile communication terminal;
writing, by the server, a transaction statement by using the virtual financial card information, the identification information of the first mobile communication terminal, and the price information, and transmitting, by the server, the written transaction statement to the card company system; 
receiving, by the second mobile communication terminal, from the card company system, a payment approval result associated with the transaction statement, generating, by the second mobile communication terminal, a transaction slip by using the payment approval result, and transmitting, by the second mobile communication terminal, the transaction slip to the first mobile communication terminal; [[and]]
displaying, by the first mobile communication terminal, the transaction slip;
receiving, by the server, a payment terminal app use approval request including payment terminal registration information and the app ID of the payment terminal app in response to the second mobile communication terminal detecting an occurrence of a payment terminal registration event; and
determining whether to approve the use of the payment terminal app installed in the second mobile communication terminal using the app ID included in the payment terminal app use approval request and performing a process for running the payment terminal app when the approval is determined, by the server.

Claim 3. The card payment method of claim [[2]] 1, wherein the process for running the payment terminal app includes: 
requesting and receiving the payment terminal registration information from the second mobile communication terminal;
generating installation authentication code of the payment terminal app in response to the reception of the payment terminal registration information; and
transmitting the generated installation authentication code to the second mobile communication terminal, wherein:
the installation authentication code is data that is stored in the payment terminal app by the second mobile communication terminal to enable execution of the payment terminal app; and
the payment terminal registration information includes information indicating the second mobile communication terminal and member shop information input by a user of the second mobile communication terminal.

Claims 2 and 5-11 are canceled.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record (Ben Ayed, US Patent No. 8,905,303 B1, in view of Nelson, US Pub. No. 20100076833 A1, in further view of Sadhvani et al, US Pub. No. 20150227478 A1, in further view of McGaugh et al, US Pub. No. 20160104155 A1) teaches a card payment method through transmission and reception of data between a first mobile communication terminal, which stores information regarding an actual financial card to be used for a payment, and a second mobile communication terminal, which has a payment terminal application (payment terminal app) installed therein for processing a payment based on the actual financial card, the first mobile communication terminal is permitting the second mobile communication terminal to use the actual financial card to make the payment, the card payment method comprising: 
receiving, through the payment terminal app executed by the second mobile communication terminal, a first user input including price information;
transmitting, by the second mobile communication terminal, to a server, a request for payment approval, wherein the request includes an application identification information (app ID) associated with the second mobile communication terminal; 
checking, by the server, a validity of the second mobile communication terminal by using the received app ID;
when the checking of the validity of the second mobile communication terminal is successful, transmitting, by the server, to the second mobile communication terminal, an approval signal;
setting, based on the approval signal, the second mobile communication terminal to be in a card payment standby state for using the payment terminal app;
receiving, by the first mobile communication terminal, a second user input that is a selection of the actual financial card to be used in a transaction, from a number of actual financial cards stored in the first mobile communication terminal, wherein each of the number of actual financial cards is a respective card having a respective invariable card number that is issued by a respective financial institution and is usable for a plurality of transactions;
transmitting, by the first mobile communication terminal, to a card company system, a request for a virtual financial card number corresponding to the actual financial card, wherein the virtual financial card number is usable for only one transaction;
receiving, by the first mobile communication terminal, from the card company system, the virtual financial card number;
receiving, by the second mobile communication terminal in the card payment standby state, from the first mobile communication terminal, via a near field communication (NFC) connection between the second mobile communication terminal and the first mobile communication terminal, virtual financial card information and identification information of the first mobile communication terminal;
receiving, by the server, from the second mobile communication terminal, the price information, the virtual financial card information and the identification information of the first mobile communication terminal;
writing, by the server, a transaction statement by using the virtual financial card information, the identification information of the first mobile communication terminal, and the price information, and transmitting, by the server, the written transaction statement to the card company system; and
receiving, by the second mobile communication terminal, from the card company system, a payment approval result associated with the transaction statement, generating, by the second mobile communication terminal, a transaction slip by using the payment approval result, and transmitting, by the second mobile communication terminal, the transaction slip to the first mobile communication terminal; and
displaying, by the first mobile communication terminal, the transaction slip.
Even though, the prior art of record teaches the above-mentioned features, the prior art of record fails to teach a card payment method, the method including:
 receiving, by the server, a payment terminal app use approval request including payment terminal registration information and the app ID of the payment terminal app in response to the second mobile communication terminal detecting an occurrence of a payment terminal registration event; and
determining whether to approve the use of the payment terminal app installed in the second mobile communication terminal using the app ID included in the payment terminal app use approval request and performing a process for running the payment terminal app when the approval is determined, by the server.
For these reasons claim 1 is deemed to be allowable over the prior art of record and claims 3, 4 and 12 are allowed by dependency on allowed claims. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.
Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rao (US Patent No. 8,639,602 B2) (January 29, 2014) “System For Agent Assisted Mobile Funds Transfer And Mobile Banking”.
Lakshmanan (US Pub. No. 20150310436) (October 29, 2015) “Securely Storing And Using Sensitive Information For Making Payments Using A Wallet Application”.
Adams et al (European Patent No. 2610799 A1) (July 3, 2013) “Mobile Communications Device Providing Near Field Communication (NFC) Card Issuance Features And Related Methods”.
Tan et al:  “NFC mobile credit card: The next frontier of mobile payment?”, Telematics and Informatics 31, (2014) 292-307.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD J BAIRD/Primary Examiner, Art Unit 3692